DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-11, in the reply filed on 2/10/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-11 remain active in the application while claims 12-14 have been withdrawn from consideration as being directed toward a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9-11, the term “preparing” is vague and indefinite as to how this is performed and the claim is unclear as to what is encompassed with the term “preparing” and is all possibilities are support in the specification.  The Examiner suggest amending claim 1 to include claim 2 to overcome this rejection.
Regarding claims 2-8, the claims are rejected as being based upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Klein (5,393,617).
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (5,393,617) in combination with Duong et al. (2015/0303481).

Klein (5,393,617) fails to teach forming a first mixture of (binder, active material and conductive material) and then adding a second binder to the first mixture before applying shear stress and fibrilating the second binder.
Duong et al. (2015/0303481) teaches forming a cathode or anode using a composite binder including PTFE and at least one of PVDF, PEO and a PVDF copolymer (abstract).  A first mixture if formed using a binder not PTFE, conductive material and active material and then after mixing the PTFE binder is added to forma  second mixture and this mixture is subjected to a shearing process for fibrillating the PTFE ([0015]-[0018], [0097]-[0101].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Klein (5,393,617) process to form the bulk mixture by forming a first binder mixture and then adding a second binder of PTFE and applying shear stress as evidenced by Duong et al. (2015/0303481) or vice versa to have modified Duong et al. (2015/0303481) process to form the dry powders having a 50 micron size as evidenced by Klein (5,393,617) with the expectation of forming an improved electrode mixture through fibrillation of PTFE binder.
Regarding claim 3, Klein (5,393,617) teaches the fibrillated binder to be Teflon.
Regarding claim 4, Duong et al. (2015/0303481) teaches the binder to be PEO or PVDF or PVDF-HFY (copolymers) (abstract).

Regarding claim 7,  Klein (5,393,617) teaches the binder amount to be 0.5-5 weight percent which is an overlapping range of the claimed 0.8-1 weight percent.(col. 8, lines 26-38).
Regarding claim 8, Duong et al. (2015/0303481) teaches the first binder content as low as 1% to 20% (0069],[0083],[0084].
Regarding claim 11, the claimed Housner ratio of 1.1-1.25 is not recited, however, the Examiner takes the position that the Housner number is known to be in the claimed range for excellent flowability and compaction of the powders and hence would have been within the skill of one practicing in the art to optimize this characteristic.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (5,393,617) in combination with Duong et al. (2015/0303481) further in combination with Mitchell et al. (7,883,553).
Features detailed above concerning the teachings of Klein (5,393,617) in combination with Duong et al. (2015/0303481).
Klein (5,393,617) in combination with Duong et al. (2015/0303481) fail to teach the claimed laminating process using heated rollers and melting the binder with pressure and temperature.

Therefore it would have been obvious for one skilled in the art to have modified Klein (5,393,617) in combination with Duong et al. (2015/0303481) to include pressure and heated roller in calendaring as evidenced by Mitchell et al. (7,883,553) with the expectation of forming a consolidated electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715